UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6388



WILLIAM D. MARSHALL,

                                           Petitioner - Appellant,

          versus


DOUGLAS C. DEVENYNS,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-3922-L)


Submitted:   May 28, 2003                   Decided:   July 9, 2003


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William D. Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William D. Marshall seeks to appeal the district court’s order

denying relief without prejudice on his petition filed under 28

U.S.C. § 2241 (2000).     An appeal may not be taken from the final

order in a § 2241 proceeding unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find    that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).               We have

independently reviewed the record and conclude that Marshall has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     DISMISSED


                                     2